DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0277112 to Jeong (Jeong hereinafter) in view of US PGPub 2010/0156333 to Chen et al. (Chen).
Regarding claim 1, Jeong teaches a method of controlling a motor for an air compressor, the method comprising: performing, by a controller (41), speed control to stop the motor (paragraph 48) of the air compressor; determining, by the controller, that the motor is in a stopped state (paragraph 49) in accordance with a speed of the motor estimated by a control logic while the speed control is being performed; determining, by the controller, an alignment target position (position at beginning of time “START” in Fig. 6) of a the rotor determined by a position of the a rotor of the motor finally estimated by the control logic at a point in time at which the motor is determined to be in the stopped state (paragraph 68); determining, by the controller, an alignment start position (position at beginning of time T3 in Fig. 6) from the alignment target position in accordance with a predetermined alignment offset angle (paragraph 56, “+15 degrees”; changing, by the controller, the position of the rotor of the motor from the determined alignment start position to the alignment target position (during T3); and performing, by the controller, sensorless control to drive the motor by setting the alignment target position at an initial position in response to a motor drive request (paragraph 59), in a state in which the position of the rotor of the motor is aligned to the alignment target position.  Jeong does not teach sensorless control logic.  Chen teaches another motor control device generally, and particularly teaches a sensorless control device (30G) which is advantageously inexpensive for the omission of a position sensor (paragraph 11).  Therefore, it would have been obvious to one of ordinary skill in the art to use the sensorless position detection of Chen in the apparatus of Jeong in order to reduce the cost thereof.
Regarding claim 2, Jeong the controller determines that the motor is in the stopped state when the speed of the motor estimated by the control logic reaches a predetermined reference speed (zero, paragraph 49).  Per the combination, the control logic would be sensorless as taught by Chen.
Regarding claim 3, Jeong teaches that the speed may be nonzero (paragraph 49).
Regarding claim 5, Jeong teaches controlling a current applied to the motor to forcibly rotate the rotor for a predetermined forced rotor rotation time (T3).
Regarding claims 6 and 7, Jeong teaches controlling a phase of the current applied to the motor (e.g. by d-axis vs q-axis control described in paragraphs 13, 36).
Regarding claim 9, Jeong teaches applying current to the motor so that the rotor position changes at a predetermined rate (see slope of speed line 122 in Fig. 6) to the target position.
Regarding claims 10 and 11, Jeong teaches applying a d-axis current for alignment (paragraph 5) for a predetermined time (T3).
Regarding claim 12, the motor of the combination is suitable for use in a fuel system.  Since no structure of such a system is recited, it is an intended use limitation for which the motor of the combination is suitable.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of stopping phase control while d-axis current is being applied before passage of a position alignment time as in claim 8 is not shown in the prior art of record in combination with the remaining limitations of the claim.

Response to Arguments
Applicant’s arguments, see page 5, filed 21 July 2022, with respect to the rejection(s) of claim(s) 1-12 for double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong in view of Chen, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 August 2022